Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Chen, formerly relied upon does not teach or suggest applicants’ combination of number of grafts per chain and number average polymerization. Furthermore, while unexpected results are not needed, nonetheless applicants have provided them as set out in applicants response of 4-29-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
8-16-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765